DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art such as Cao et al. discloses a system, electronic device and method for 
improved neural network training are provided. The electronic device includes: a processor, a memory storing a Generative adversarial network (GAN) to learn from unlabeled data by engaging a generative model in an adversarial game with a discriminator; and one or more programs stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for training the Generative adversarial network using a regularizer to encourage the discriminator to properly use its capacity and hidden representations of the discriminator to have high entropy.  See abstract.
Prior art such as Schultz et al. discloses software and lasers are used in finishing apparel to produce a desired wear pattern or other design. A technique includes using machine learning to create or extract a laser input file for wear pattern from an existing garment. Machine learning can be by a generative adversarial network, having generative and discriminative neural nets. The generative adversarial network is trained and then used to create a model. This model is used generate the laser input file from an image of the existing garment with the finishing pattern. With this laser input file, a laser can re-create the wear pattern from the existing garment onto a new garment.  See abstract.
Prior art fails to disclose all limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        July 12, 2022